Citation Nr: 1611729	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-38 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as secondary to service-connected posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and panic disorder with agoraphobia.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD, MDD, and panic disorder with agoraphobia.

3.  Entitlement to service connection for chronic sleep impairment to include sleep apnea, claimed as secondary to service-connected PTSD, MDD, and panic disorder with agoraphobia.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an August 2014 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a December 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

In August 2014, the Board remanded the Veteran's claims in order to afford her with a VA examination to address her claims of entitlement to service connection for a heart disability, hypertension, and a sleep disability, which the Veteran had asserted were secondary to her service-connected PTSD, MDD, and panic disorder with agoraphobia.

The Veteran was therefore afforded a VA examination in September 2014 at which time the examiner confirmed diagnoses of atherosclerotic cardiovascular disease and hypertension.  With respect to the question of nexus, the examiner indicated that the claimed disabilities are "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner explained, "I am unaware of any peer reviewed medical literature which indicates that PTSD either causes or aggravates hypertension, or coronary artery disease, or myocardial infarction."

The Veteran's representative has recently submitted evidence in support of the Veteran's contention that her heart disability and hypertension are caused or aggravated by her service-connected psychiatric disability.  See the Written Brief Presentation dated February 2016.  In particular, the Veteran's representative cited a reference from the Veterans Benefits Administration (VBA) Medical Electronic Performance Support System (MEPSS), which included a statement that veterans with PTSD have demonstrated problems with cardiovascular disease.  Additionally, the Veteran's representative included a September 1996 article entitled "Trauma, PTSD, and Physical Health" from The PTSD Research Quarterly, which suggests a relationship between PTSD and cardiovascular disease.

The issues of entitlement to service connection for a heart disability and hypertension must be remanded in order to afford the Veteran a VA addendum opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claim of entitlement to service connection for a sleep disorder, the August 2014 Board remand instructed the examiner to address whether the Veteran's sleep symptoms are manifestations of her service-connected psychiatric disorder or whether the Veteran suffers from a separate sleep disability.  To this end, the September 2014 VA examiner stated that the Veteran does not have sleep apnea and has never had a sleep study.  The examiner then went on to render a negative nexus opinion.  However, the examiner failed to address whether the Veteran's claimed sleep problems are symptoms of her PTSD.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for chronic sleep impairment must be remanded so that this may be accomplished.  Moreover, in the February 2016 Written Brief Presentation, the Veteran's representative asserted that the VA examiner improperly ruled out a diagnosis of sleep apnea because a sleep study was not conducted.  Accordingly, the Board finds that this matter must be remanded to address whether the Veteran has a currently diagnosed sleep disability, and whether said disability is a symptom of her service-connected psychiatric disability.  See Colvin, 1 Vet. App. at 175; Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2015).

Also, upon remand, ongoing medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from October 2014.  All such available documents must be associated with the claims file.

2. Then, refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed atherosclerotic cardiovascular disease and hypertension.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion as to:

(a).  whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed atherosclerotic cardiovascular disease and hypertension had their clinical onset during the Veteran's active duty or are otherwise related to such service; and 

(b).  whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current atherosclerotic cardiovascular disease and hypertension were either (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include service-connected PTSD, MDD, and panic disorder with agoraphobia.

In rendering his/her opinion, the examiner should address the recently submitted MEPSS citation and the PTSD Research Quarterly article, referenced above.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed sleep impairment to include sleep apnea.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military sleep disturbance symptomatology.

(a).  The examiner should either diagnose or rule out chronic sleep impairment to include sleep apnea.  In doing so, the examiner should specify whether the Veteran's sleep impairment is a symptom of her service-connected PTSD, MDD, and/or panic disorder with agoraphobia.

(b).  If the examiner diagnoses the Veteran with a sleep disturbance to include sleep apnea, he/she should then opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disability had its clinical onset in service or is otherwise related to a disease or injury incurred in service.

(c).  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disability was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include PTSD, MDD, and panic disorder with agoraphobia.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Thereafter, the AOJ should readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

